Citation Nr: 9918595	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  96-51 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees secondary to varicose veins of the left leg.

2.  Entitlement to an increased rating for left leg varicose 
veins, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling.

4.  Entitlement to total disability rating based on 
individual unemployability. (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board notes that the veteran submitted a statement on a 
VA Form 9 in April 1997 wherein he indicated that he wanted 
to appear at a Board hearing in Washington, D.C.  No hearing 
was scheduled for the veteran prior to the case being 
certified to the Board.  The veteran was contacted in 
February 1999 to determine if he still desired to have a 
hearing.  He responded that same month that he no longer 
desired to have a hearing and that he wanted his case to be 
decided based on the evidence of record.  Accordingly, the 
Board considers the veteran's request for a hearing to be 
withdrawn and will adjudicate the case based on the evidence 
of record.  38 C.F.R. § 20.702(e) (1998).






FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
arthritis of the knees, to include as secondary to left leg 
varicose veins is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  The veteran's post traumatic stress disorder is 
manifested by such symptoms as to preclude him from obtaining 
or maintaining employment.

3.  The veteran's varicose veins are manifested by persistent 
edema, and some stasis pigmentation, however, there is no 
evidence of persistent ulceration, or involvement of deep 
circulation demonstrated by Trendelenburg's and Perthe's 
tests.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arthritis of the knees, to include as secondary to left leg 
varicose veins is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The schedular criteria for a 100 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

3.  The schedular criteria for a rating in excess of 40 
percent for varicose veins of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 
7120 (1997) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to such disabilities.

The veteran served on active duty from September 1951 to July 
1953.  His service medical records indicate that he underwent 
surgery for varicose veins of the left leg in October 1951.  
The SMRs are negative for any reference to arthritis of the 
knees or any type of knee injury.

The Board notes that the veteran's DD 214 indicates that he 
was the recipient of the Combat Infantry Badge (CIB) for his 
service in Korea.  

The veteran originally sought to establish service connection 
for his varicose veins in August 1956.  A VA examination from 
October 1956 reported the musculoskeletal system as normal.  
There were no complaints involving any type of knee problems.  
The veteran was granted service connection for varicose veins 
of the left leg in January 1957 and assigned a 10 percent 
rating.  In August 1957 the veteran was granted service 
connection for chronic anxiety reaction and assigned a 10 
percent disability rating.  

The veteran was hospitalized at a VA facility in July 1982 
for deep venous thrombophlebitis (DVT) of the left leg.  
Following a temporary 100 percent rating, the rating was 
increased to 30 percent in October 1982.

In 1989 the veteran underwent psychological testing and 
evaluation and was diagnosed with PTSD.  In a rating decision 
dated in October 1989, the RO changed the psychiatric 
diagnosis from an anxiety reaction to PTSD and increased the 
rating to 30 percent.  The rating was increased to 50 percent 
in September 1992 where it has remained since.

In March 1989, the veteran was diagnosed with degenerative 
joint disease of the left leg.

The veteran was afforded VA examinations in November 1994.  
In regard to his varicose veins he complained of pain and 
stiffness involving his entire left leg.  The stiffness 
improved after the veteran was up and about for about 30 
minutes.  The pain was constant but improved at the end of 
the day when the veteran was able to elevate his leg.  The 
pain did worsen with standing for long periods of time, 
especially in a stationary position.  The veteran wore 
support hose which did make his leg feel better.  He also 
complained of occasional numbness and tingling involving his 
lower left leg.  The veteran was noted to be six foot tall 
and weigh 292 pounds.  Pulses in the lower extremities were 
2/2 bilaterally.  He also had 2/2 symmetric tibial pulses.  
The skin was warm to the touch.  There were visible 
superficial varicosities of the left leg extending from the 
foot to approximately 2/3 of the way up the thigh.  There was 
a long scar approximately 12-15 cm on the anterior aspect of 
the lower leg.  There was minimal to no hair growth on the 
left leg.  He reported a slight decrease in sensation to 
light touch in the left leg compared to his right 
approximately from the knee level distally.  The diagnosis 
was bilateral superficial varicosities - both lower 
extremities with the left greater than the right.

The veteran was afforded a psychiatric examination in 
November 1994.  The veteran presented with subjective 
complaints of constantly recurring distressing recollections 
of his combat experiences.  These occurred sometimes when 
they were brought on by something on television, but 
occasionally while at work or even alone.  These 
recollections were upsetting to him and are visible to 
others.  He had nightmares approximately every other night 
where he would awaken screaming.  His wife would comfort him 
and sometimes he would be able to get back to sleep, other 
times he could not.  On days after his nightmares, he would 
be fatigued from a lack of sleep.  He tried to avoid thoughts 
or memories concerning anything related to combat.  This had 
diminished his usual former active enjoyment of television 
and social interactions in crowds.  He experienced persistent 
symptoms of increased arousal, including difficulty falling 
and staying asleep, irritability, difficulty concentrating, 
and exaggerated startle response.  

Objective findings noted that the veteran presented as 
casually dressed.  He was tense and guarded early in the 
examination but became slightly more able to discuss his 
symptoms and experiences as the examination progressed.  The 
veteran's speech was hesitant but coherent, with no evidence 
of loosening of associations.  At times he appeared to be 
lost in thought for several minutes but could then be brought 
back to the train of the conversation.  His affect was full 
and he responded to the content of his conversation.  His 
mood was depressed, with ongoing thoughts of suicide.  The 
veteran denied any current suicidal intent and plans and any 
homicidal thoughts.  He reported no hopelessness and felt 
that he was getting caring treatment at the VA.  Whenever he 
tried to recall his combat experiences, he wept openly, and 
seemed distressed and apologetic about this.  He also wept 
openly when describing how his wife would hold him and try to 
comfort him when he had his recurrent nightmares.  Content of 
thought revealed concern over his ongoing symptoms and 
whether he would ever recover.  There was no evidence of 
paranoid ideation, hallucinations, or delusions.  The veteran 
was oriented times three.  His recent and remote memory was 
intact and he was aware of major current political events.  
He seemed to have insight into his current situation and his 
judgment for ordinary life events did not appear to be 
impaired.  The examiner assigned a diagnosis of PTSD, and 
assigned a Global Assessment of Functioning (GAF) score of 
50.

Associated with the claims file is a copy of a 
Termination/Layoff form from the veteran's employer.  The 
form was received in November 1995 and reflects that the 
veteran was voluntarily retired on March 31, 1995.  It also 
reflects that he was paid approximately $5,000 for 368 hours 
of vacation time.  The form indicated that the veteran had no 
sick time upon his retirement.  The veteran was noted to be 
in good standing and reemployable at the time of his 
retirement.

Also associated with the claims file are VA outpatient 
treatment records for the period from June 1989 to January 
1996.  The records reflect treatment for a number of 
conditions unrelated to the issues on appeal.  The records 
also show regular treatment for his PTSD at the mental health 
clinic (MHC) throughout the period, as well as treatment for 
his varicose veins, particularly edema in his left leg.  He 
also was treated for bilateral DJD of his knees.  

The veteran was afforded VA examinations in January 1996.  On 
examination the clinician noted that the veteran complained 
of daily left leg cramping, aches, and swelling which 
interfered with normal daily function.  The veteran related 
that he had arthritis in his right knee that was due to 
vascular problems.  The veteran denied any major numbness or 
tingling in his leg.  Physical examination reported the 
pulses as 2+ in the left lower extremity and brisk.  There 
was skin discoloration.  There was also 2+ pitting edema of 
the left lower extremity.  The skin was warm and dry to touch 
and there was no paresthesias.  The examiner requested a 
noninvasive vascular study.  The veteran underwent a venous 
duplex imaging test which was interpreted to show mild venous 
insufficiency of bilateral common femoral, superficial 
femoral and popliteal veins.  The image was negative for DVT 
of the vessels visualized and interrogated.

The veteran was also afforded a VA PTSD examination in 
January 1996.  The examiner noted that the veteran had worked 
for Westinghouse for 26 years until he was laid off in 1982.  
He then worked briefly as a painter for about a year and one-
half, and then for the city of Columbus, Ohio, until his 
March 1995 retirement.  The veteran related subjective 
complaints of nightmares and flashbacks related to his combat 
activity in Korea.  The veteran said that his physical 
problems made it hard for him to get up and down and he had 
trouble sleeping at night.  The examiner's objective findings 
were that the veteran was a very guarded, defensive, 
repetitive, explosive personality male who was constantly 
alluding to "post traumatic stress disorder," in his 
productions.  The examiner's diagnosis was that the veteran 
suffered from a personality disorder.

The veteran presented testimony at a hearing at the RO in 
January 1996.  He testified that he had trouble getting along 
with people at work.  They would make fun of him and harass 
him.  He said that a lot of times he would break down and 
cry.  He said that he had flashbacks every day and would 
visualize combat actions from Korea.  In regard to his 
January 1996 VA psychiatric examination, the veteran related 
that he had a previous unpleasant experience with that 
particular examiner.  He said that the examination provided 
was biased.  The veteran further testified that he was 
treated for his PTSD by the VA about every two to three 
months.  He also said that, because of his PTSD, he avoided 
crowds.  His bee keeping hobby reportedly helped take his 
mind of off things.  He also related that his only real close 
friend had died recently.  The veteran stated that he had 
three children and was a grandfather.  He mostly saw his 
family on holidays.  In regard to his varicose veins, the 
veteran said that he had swelling and pain.  He said that 
even his support hose did not keep his leg from swelling.  He 
testified that his leg condition made it difficult for him to 
work.  He would have to get down on his knees to get 
underneath the trucks at work.  He would then have a hard 
time in getting up.  The veteran related that he had lost a 
lot of time from work because of his leg condition.  He said 
that he was advised by his supervisor to take vacation time 
instead of sick time because he could not get paid for his 
sick time and this is why he had no sick time when he 
retired.  He stated that while he belonged to several service 
organizations he did not attend any meetings.  

In February 1996, the veteran was afforded a VA psychiatric 
examination.  The examiner was the same as from the November 
1994 study.  The examiner noted that a number of significant 
events had occurred since he had last examined the veteran.  
First, the veteran had retired from his job of 10 years.  As 
noted in November 1994, the veteran found the work very 
difficult despite the presence of a sympathetic supervisor.  
The veteran related that if he had not had help from people 
looking out for him, he never would have made it.  The second 
significant event was the death of his closest friend in the 
spring of 1995.  This friend shared a number of interests 
with the veteran.  This served to accentuate his already 
problematic social isolation.  The veteran still complained 
of nightmares and flashbacks.  However, because of his 
retirement, he no longer suffered from sleep deprivation when 
he had the nightmares.  His social isolation had increased 
somewhat due to the loss of his friend.  He continued to have 
to push himself to socialize.  He had an ongoing level of 
family stress due to marital problems of two of his children.  
A tendency to avoid family get-togethers and social 
situations persisted.  

Objectively, the veteran maintained good eye contact after a 
brief period of avoidance.  His speech was slow with 
borderline psychomotor retardation.  His speech was coherent 
and goal-directed with no loosening of associations or full 
loss of goal.  When speaking of his combat experiences, he 
would occasionally appear to lose himself in thought.  His 
affect was full in range and appropriate to content.  His 
mood showed significant levels of depression and helplessness 
without hopelessness.  The veteran wept several times during 
the interview while describing his combat experiences.  His 
content of thought centered around his current symptoms and 
difficulties and showed no evidence of hallucinations, 
delusions, or paranoid trends.  He denied suicidal or 
homicidal ideation or intent.  He was oriented times three.  
The veterans recent and remote memory were intact except for 
some periods during his combat experience.  He was able to 
perform serial 3's without error.  His insight and judgment 
were unimpaired.  The examiner noted that the veteran was 
administered the Beck Depression Inventory and scored in the 
range of borderline clinical depression.  The examiner's 
diagnosis was PTSD.  The examiner assigned a GAF of 40 and 
noted that the veteran had significant ongoing symptoms with 
impairment in social, family, and occupational function.  He 
added that the veteran appeared to have deteriorated since 
the November 1994 examination.  

Associated with the claims file are additional VA treatment 
records for the period from February to December 1996.  As 
before, the records reflect treatment for several conditions 
unrelated to the issues on appeal.  They also document 
continued mental health clinic visits and treatment for 
varicose veins and bilateral knee complaints.  

Also associated with the claims file is a January 1997 
magnetic resonance image report for the left knee from Ohio 
State University.  The report noted a number of problems with 
the veteran's left knee to include arthritis.  However, the 
report did not make any reference linking any of the left 
knee problems to the veteran's service-connected varicose 
veins of the left leg.

In May 1998, the veteran was seen for a social work survey.  
The social worker noted that the veteran had been married for 
38 years and had three children.  He had a General 
Equivalency Diploma, and was receiving a pension from White-
Westinghouse as well as disability compensation from the VA.  
He had retired from the city of Columbus as a heavy equipment 
mechanic in 1995.  He had worked there for 10 years.  The 
veteran said that he retired "mainly because of PTSD."  He 
said that he had been unable to cope with the workforce.  He 
also said that his job had required him to get underneath the 
equipment and that problems with his legs prevented him from 
doing this.  He said that he was constantly "harassed" at 
work and that his veterans service officer even wrote a 
letter to his supervisor in an effort to help.  He opted to 
retire rather than put up with the conditions any longer.  He 
noted that he had worked at White-Westinghouse for 26 years.  
The veteran had undergone treatment for a hiatal hernia, 
varicose veins, stomach problems and had had a left knee 
replacement in August 1997.  He said that his treating 
physicians at the VA MHC made it possible for him to 
function.  He said that he had difficulty forming new 
relationship and that his one close friend had died.  The 
social worker noted that the veteran had a very difficult 
time moving beyond his military experiences which had 
adversely impacted his personal and professional life.  In 
spite of the years that had passed, the intensity of his pain 
still seemed great.  Continued treatment was recommended.

The veteran was afforded a VA examination in May 1998 for his 
varicose veins, and he said that he had a chronic problem 
with his left leg to include swelling.  He wore support 
stockings up to his groin area on a regular basis during the 
day.  He had a chronic tired and achy feeling in his left 
lower extremity from the left ankle up to the left thigh 
area.  The more active he was, the more bothersome the leg 
was.  The veteran elevated his leg as much as possible and 
was taking 20 milligrams (mg) of Lasix every day.  He did try 
to walk about two miles every other day.  Physical 
examination reported swelling in the left leg from the ankle 
downward.  There were superficial bluish venules seen, 
especially over the ankle area.  There was rubor of the left 
foot, but the foot was not cool.  His dorsalis pedis and 
posterior tibial pules were full and equal.  He did have 
lower extremity varicose veins.  There was some brownish, 
pretibial pigment change in the skin.  There was tenderness 
over the left calf muscle, graded 5/10 on a pain scale.  
There was a negative Homan's sign.  There was 1+ pretibial 
and ankle edema on the left leg.  The examiner commented that 
the veteran had no toenails as they had been removed due to 
chronic fungus infections.  A photograph depicting the front 
of the veteran's legs in a standing position was included 
with the examination report.  The examiner's diagnosis was 
bilateral lower extremity deep venous insufficiency, 
clinically somewhat worse on the left; and, status post lower 
extremity varicose vein surgery in the early 1980's.

The veteran was also afforded a VA PTSD examination in May 
1998.  The veteran related that it had been difficult to work 
over the last 36 years.  He had a lot of conflict with his 
co-workers and did not want to associate with them.  He did 
not like to be around people.  He had flashbacks regarding 
his combat experiences.  This caused him problems at work and 
made it difficult to concentrate.  His said that he almost 
lost his job on several occasions because of his PTSD.  His 
said that war events had upset him more in recent years and 
his ability to control this was weakening.  He was receiving 
ongoing treatment for his PTSD at the VA.  The objective 
examination revealed that the veteran admitted to having 
depression.  He had a tidy appearance.  His speech was slow 
but coherent.  There were no abnormal thought disorders 
noted.  He admitted to having nightmares and flashbacks, and 
intrusive and recurrent war dreams had bothered him lately.  
He had poor concentration, insomnia, and depression but no 
overt psychosis.  His motor activity was slow.  He admitted 
to having panic attacks at times.  He said his ability to 
control his behavior was weakening.  It was easy for him to 
get upset and he had outbursts of anger at times.  Suicidal 
or homicidal ideations were denied.  He was oriented to month 
and years but not to date.  He could remember the names of 
three objects given to him ten minutes earlier.  He also 
could perform serial sevens but slowly.  The examiner's 
diagnosis was PTSD, delayed onset.  He assigned a GAF score 
of 41.  He also assigned a Social and Occupational 
Functioning Assessment Scale (SOFAS) score of "around" 40.  
He added that the veteran had his family's support.  The 
examiner concluded that due to the veteran's "old age" and 
PTSD he was not able to gain employment at the time of the 
examination.

The veteran was afforded a general medical examination in May 
1998 where he was diagnosed, inter alia, with status post 
left total knee replacement disease.  The diagnosis was not 
connected to the veteran's service-connected disabilities.

II.  Analysis

A.  Service Connection for Bilateral Knee Disability

The veteran is seeking service connection for arthritis of 
the knees, to include as secondary to varicose veins of the 
left leg.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  In addition, a disability is service 
connected if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's service medical records show no indication of 
any treatment for, or diagnosis of, arthritis of the knees 
during his period of service.  The first indication of a 
diagnosis of arthritis occurred approximately in the 1980's, 
more than 30 years after service.  Moreover, there is no 
competent evidence of record providing any link between the 
veteran's diagnosed bilateral DJD of the knees and any 
incident of service.  Accordingly, there is no basis to 
establish a grant of service connection on a direct or 
presumptive basis.

The veteran also claims that he developed arthritis due to 
venous insufficiency problems associated with his service-
connected varicose veins.  He has, however, offered no 
competent evidence to establish such a relationship, other 
than his own unsubstantiated contentions.  While the veteran 
is certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical opinion or other competent evidence 
to show or to support his claim that his current DJD of the 
knees is in anyway related to service or to his left leg 
varicose veins, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107.  Hence, the benefit 
sought on appeal is denied.  

Although the Board has disposed of the claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service or proximately caused by another service-
connected disability, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

B.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability is a well-grounded claim).  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

1.  PTSD

In this case, the veteran is evaluated under Diagnostic Code 
9411, for PTSD.  Effective November 7, 1996, the VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV).  61 Fed Reg. 52,700 (1996) (codified at 
38 C.F.R. § 4.125 (1998)).  The new criteria for evaluating 
psychiatric disabilities were codified at newly designated 
38 C.F.R. § 4.130 (1998).  The new rating criteria are 
sufficiently different from those in effect prior to 
November 7, 1996.  Nonetheless, in Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), the Court held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  In light of Karnas, the Board will 
proceed to analyze the veteran's PTSD claim under both sets 
of criteria to determine if one is more favorable to the 
veteran.

Under Diagnostic Code 9411, 38 C.F.R. § 4.132, a 50 percent 
rating was for consideration where the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
applicable where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired.  The psychoneurotic symptoms were of such severity 
and persistence that there was a severe impairment in the 
ability to obtain or retain employment.  Finally, a 100 
percent rating was applicable where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or where 
totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulted in profound retreat from mature 
behavior, or where the veteran was demonstrably unable to 
obtain or retain employment.  The three criteria for a 100 
percent criteria were independent of one another and only one 
needed to be met in order to award a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

Under the new criteria, Diagnostic Code 9411, 38 C.F.R. 
§ 4.130, a 50 percent rating is for consideration where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessed 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
applicable where there is total occupation and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV 32).  A GAF score of 51 - 
60 is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  A 
score of score of 41 - 50 is defined as "Serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job)."  Finally a GAF score of 31-40 is defined as 
"Some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school)."  Ibid.

In applying the evidence of record to the rating criteria, 
and after resolving reasonable doubt in the veteran's favor, 
the Board finds that his current level of disability 
satisfies the criteria for a 100 percent rating under the 
prior regulations.  The Board notes that the veteran 
maintained employment for over 35 years, however, he has 
continually contended that it was a struggle to maintain his 
employment over the years.  This was evidenced by his 
complaints and comments at his 1957 VA psychiatric 
examination which continued even at his May 1998 examination.  
He testified at his January 1996 hearing that he had a 
sympathetic supervisor at his last employment which went a 
long way in making it possible for him to continue working.  
The veteran retired in March 1995, however, even after his 
retirement from a stressful work environment, his symptoms 
did not improve.  In fact, the VA examinations of February 
1996 and May 1998 assigned him GAF scores of 40 and 41, 
respectively, as opposed to a 50 in November 1994.  
Therefore, in evaluating the veteran's PTSD disability as 
whole, with consideration of the latest VA examinations and 
the veteran's years of outpatient treatment, the Board finds 
that he is not able to obtain and retain employment.

In light of the Board's finding above, there is no need for a 
discussion of the veteran's disability under the amended 
criteria for psychiatric disabilities.

2.  Varicose Veins

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for evaluating 
varicose veins, effective January 1998. 38 C.F.R. § 4.104 
(1998).  62 Fed. Reg. 65,207 (1997).  As with the service 
connected PTSD, the Board will adjudicate the veteran's claim 
under both sets of criteria to determine if one is more 
favorable to him.

Prior to the change in regulations, the veteran's disability 
from varicose veins was rated as 40 percent for the left leg 
under Diagnostic Code 7120.  38 C.F.R. § 4.104.  Under that 
diagnostic code, a 40 percent evaluation was assigned for 
severe unilateral disability involving superficial veins 
above and below the knee, with involvement of the long 
saphenous vein, ranging over 2 centimeters in diameter, 
marked discoloration and sacculation, with edema and episodes 
of ulceration; and no deep circulatory involvement.  A 50 
percent rating was for consideration where there was a 
pronounced unilateral disability evidenced by the findings 
for a severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation.

Under the amended regulations, a 40 percent evaluation is 
warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent evaluation is for application where there is 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration. 38 C.F.R. 
§ 4.104.

In this case, the veteran's current symptomatology does not 
justify an increased rating under either set of regulations.  
The veteran does not demonstrate deep circulatory involvement 
demonstrated by Trendelenburg's and Perthe's tests such as to 
warrant the assignment of a 50 percent rating.  In regard to 
the amended regulations, persistent edema and stasis 
pigmentation or eczema are findings associated with both a 40 
percent rating and a 60 percent rating.  What distinguishes 
the two ratings is that if there is persistent ulceration, a 
60 percent rating is warranted.  Here, such a finding is not 
clinically present as none of the medical records or 
examination reports indicate persistent ulceration.  Hence, a 
rating in excess of 40 percent is not warranted.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veteran's 
varicose veins of the left leg.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for arthritis of the knees, to include as 
secondary to service-connected varicose veins, is denied.

Entitlement to a 100 percent rating for PTSD is granted 
subject to the laws and regulations governing the award of 
monetary benefits.

A rating in excess of 40 percent for varicose veins of the 
left leg is denied.


REMAND

When a veteran is in receipt of a 100 percent schedular 
rating he is not eligible for a TDIU.  Green v. West, 11 Vet. 
App. 472, 476 (1998).  This veteran's eligibility for a TDIU, 
however, does not end simply because the Board has granted 
him a 100 percent rating for PTSD.  In this regard, it must 
be noted that the veteran filed a claim for a TDIU in October 
1995.  While the Board does not have jurisdiction to 
establish an effective date for the assignment of a 100 
percent schedular rating for PTSD in the first instance, the 
evidence of record suggests such a level of disability as 
early as February 1996, but the date may indeed be earlier to 
include earlier than the date of claim for a TDIU.  Thus the 
question arises whether the veteran was unemployable due to 
his service connected disorders prior to the effective date 
for a 100 percent rating for a single disability on a 
schedular basis.  Alternatively, the question arises whether 
the schedular total rating would precede any entitlement to a 
total rating based on unemployability.  These questions must 
initially be considered by the RO prior to any Board action.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Therefore, this case is REMANDED for the following action:

1.  The RO should issue a rating decision 
implementing the Board's grant of a 100 
percent schedular rating for PTSD.  If 
the effective date of the schedular 
rating is determined to be prior to any 
entitlement based on the veteran's TDIU 
claim, the TDIU issue is moot as a matter 
of law, and the claim should be returned 
to the Board for formal dismissal action.  
Green.  If, however, the effective date 
for the 100 percent schedular rating for 
PTSD is after the date of the veteran's 
TDIU claim, the RO should then adjudicate 
whether the veteran satisfies the 
criteria for a TDIU prior to the 
effective date for the schedular rating.

2.  If the determination is unfavorable 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran unless he is notified by 
the RO.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


